EXHIBIT 10.1

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (“Agreement”) is made and entered into as of
December 27, 2018 (the “Effective Date”), by and among Nocera, Inc., a Nevada
corporation, with its principal office at 2030 Powers Ferry Road SE, Suite #
212, Atlanta, GA. 30339 (“NOCERA”), Grand Smooth Inc Limited., a Hong Kong
corporation (“GSI”), with its principal office at Flat B, 6th Floor, Teda
Building, 87th Wing Lok Street, Sheung Wan, Hong Kong (“GSI”), and GSI
Acquisition Corp., a newly-formed wholly-owned subsidiary of NOCERA, domiciled
in Colorado (“Acquisition Sub”). Each of NOCERA, GSI and Acquisition Sub is
referred to herein individually as a “Party,” or collectively as the “Parties.”

RECITALS

A.       NOCERA and GSI intend to effect a merger, pursuant to which Acquisition
Sub will merge with and into GSI and GSI will survive, as a result of which the
entire issued share capital of GSI (the “GSI Shares”) will be deemed for all
purposes to represent shares of common stock of NOCERA upon the terms and
subject to the conditions set forth in this Agreement.

B.        The Parties intend that the Merger contemplated by this Agreement will
qualify as a tax-free reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Tax Code”).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and mutual covenants herein made, the parties hereby agree to the
foregoing and as follows:

Section 1.               Definitions. Capitalized terms not otherwise defined
herein have the meanings set forth in the attached Schedule 1.

Section 2.               The Merger.

(a)               Effecting the Merger. Upon the terms and subject to the
conditions contained in this Agreement, at the Effective Time (as hereinafter
defined), (i) Acquisition Sub shall be merged with and into GSI (the “Merger”);
(ii) the separate corporate existence of Acquisition Sub shall thereupon cease
and GSI will continue as the surviving corporation in the Merger and
wholly-owned subsidiary of NOCERA (sometimes referred to herein as the
“Surviving Subsidiary”), (iii) all the properties, rights and privileges, and
power of GSI, shall vest in the Surviving Subsidiary, and all debts, liabilities
and duties of GSI shall become the debts, liabilities and duties of the
Surviving Subsidiary, and (iv) each share of common stock of Acquisition Sub
issued and outstanding immediately prior to the Effective Time will be converted
into and exchange for one validly issued, fully paid and non-assessable share of
the Surviving Subsidiary’s common stock.

(b)               Effect on Capital Stock.

Conversion of GSI Shares. At the Effective Time, each GSI Share issued and
outstanding on the Closing Date (as defined in Section 3, below) shall, by
virtue of the Merger and without any action on the part of GSI, NOCERA,
Acquisition Sub, or the holders of the GSI Shares as of the Closing Date (the
“Original Holders”), be converted into and will become one share of validly
issued, fully paid and non-assessable common stock of NOCERA (the “Share Ratio”)
such that the Original Holders will be issued a total of 10,000,000 shares of
NOCERA (the “NOCERA Common Stock”) following the conversion. All shares of
NOCERA Common Stock

1 

 

issued upon the surrender for exchange of GSI Shares in accordance with the
terms hereof shall (i) contain a restricted securities legend in compliance with
the Securities Act and (ii) be deemed to have been issued in full satisfaction
of all rights pertaining to such GSI Shares. There shall be no further
registration of transfers on the stock transfer books of GSI of the GSI Shares
that were outstanding immediately prior to the Effective Time.

Fractional Shares. No fractional shares will be issued in connection with the
conversion of GSI Shares into NOCERA Common Stock, and any right to receive a
fractional share will be rounded-up to the nearest whole share.

Cancellation of GSI Shares. At the Effective Time, the GSI Shares will be deemed
canceled and retired and will cease to exist, and each holder of a certificate
for GSI Shares will cease to have any rights with respect thereto; provided,
however, that, following the Closing Date, upon surrender of an original stock
certificate representing GSI Shares, NOCERA will deliver a stock certificate for
shares of NOCERA Common Stock to which such person is entitled pursuant to the
Share Ratio, bearing any necessary or appropriate restrictive legend. The effect
of the Merger shall be as provided in the applicable provisions of Nevada Law.

Lost, Stolen or Destroyed Certificates. If any certificate evidencing GSI Shares
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the person claiming the certificate to be lost, stolen or destroyed
and, if required by NOCERA, the posting of an indemnity bond, in such reasonable
amount as NOCERA or the transfer agent may direct, as collateral security
against any claim that may be made with respect to the certificate, NOCERA will
issue in exchange for the lost, stolen or destroyed certificate the applicable
number of shares of NOCERA Common Stock.

At the Effective Time, each share of common stock of Acquisition Sub
(“Acquisition Sub Stock”) issued and outstanding immediately prior to the
Effective Time shall be converted into and exchanged for one validly issued,
fully paid, nonassessable share of common stock of the Surviving Subsidiary.
Each stock certificate evidencing ownership of any shares of Acquisition Sub
Stock shall, at the Effective Time, evidence ownership of such shares of capital
stock of the Surviving Subsidiary.

(c)               Reorganization. The Parties intend to adopt this Agreement and
the Merger as a plan of reorganization under Section 368(a) of the Tax Code. The
shares of NOCERA Common Stock issued in the Merger will be issued solely in
exchange for GSI Shares, and no other transaction other than the Merger
represents, provides for or is intended to be an adjustment to the consideration
paid for the GSI Shares. No consideration that could constitute “other property”
within the meaning of Section 356(b) of the Tax Code is being transferred by
NOCERA for GSI Shares in the Merger. The parties shall not take a position on
any tax return inconsistent with this Section 2(c).

(d)               Further Actions. If at any time after the Effective Time,
NOCERA or GSI reasonably determines that any deeds, assignments, or instruments,
or conformations of transfer are necessary or desirable to carry out the
purposes of this Agreement, the officers and directors of NOCERA and GSI are
fully authorized in the name of their respective corporations or otherwise to
take, and will take, all such lawful and necessary or desirable actions.

(e)            Lock-up Shares. The shares of NOCERA Common Stock issued to the
GSI Inside Shareholders (as defined below) shall be locked up for twelve (12)
months after the Closing Date

2 

 

pursuant to the terms of the lock-up agreement which shall be substantially in
the form of Exhibit A attached hereto (“Lock-Up Agreement”). Such Lock-Up
Agreement shall provide that the GSI Inside Shareholders may sell twenty-five
percent (25%) of the shares of NOCERA Common Stock after six (6) months from the
Closing Date and and seventy-five percent (75%) of the shares of NOCERA Common
Stock after twenty four (24) months from the Closing Date. “GSI Inside
Shareholders” shall be defined as GSI’s officers, directors, employees, five
percent (5%) shareholders and any affiliates of each of those parties.

(f)                Employment Agreement. GSI shall take all actions necessary or
appropriate to execute and deliver to NOCERA and Jeff Cheng contemporaneously
with the Closing an employment agreement which shall be substantially in the
form of Exhibit B attached hereto (“Employment Agreement”).

(g)            Piggy-Back Registration Rights.

 

(i)                 In the event NOCERA proposes to file a registration
statement with the SEC pursuant to the Securities Act covering the public
offering of any of its stock (other than a registration relating solely to the
issuance of securities by NOCERA pursuant to a stock option, stock purchase or
similar benefit plan or an SEC Rule 145 transaction), NOCERA shall promptly give
each Original Holder written notice of such registration. NOCERA shall use all
reasonable efforts to cause to be registered all of the shares of NOCERA Common
Stock that each such Original Holder has requested to be included in such
registration. Notwithstanding any other provision of this Agreement and
regardless of the registration of any shares of NOCERA Common Stock, the shares
of NOCERA Common Stock will continue to be subject the lock up provisions
specified in Section 2(e).

(ii)              NOCERA shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(g) before the effective date
of such registration, whether or not any Original Holder has elected to include
shares of NOCERA Common Stock in such registration.

(iii)            All expenses (other than underwriting discounts and commissions
and stock transfer taxes and fees) incurred in connection with a registration
pursuant to Sections 2(g) including, without limitation, registration, filing
and qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for NOCERA shall be borne by NOCERA.

(iv)             If a registration of which NOCERA gives notice under this
Section 2(g) is for an underwritten offering, then NOCERA shall so advise the
Original Holders. In such event, the right of any Original Holder to include
such Original Holder’s shares of NOCERA Common Stock in such registration shall
be conditioned upon such Original Holder’s participation in such underwriting
and the inclusion of such Original Holder’s shares of NOCERA Common Stock in the
underwriting to the extent provided herein. All Original Holders proposing to
distribute their shares of NOCERA Common Stock through such underwriting shall
enter into an underwriting agreement in customary form with the managing
underwriters selected for such underwriting. Notwithstanding any other provision
of this Agreement, if the managing underwriters advise NOCERA that marketing
factors require a limitation of the number of shares of NOCERA Common Stock to
be underwritten or exclusion of the shares of NOCERA Common Stock, then the
managing underwriters may exclude the shares of NOCERA Common Stock from the
registration and the underwriting. If any Original Holder disapproves of the
terms of any such underwriting, such Original Holder may elect to withdraw
therefrom by written notice to

3 

 

NOCERA and the managing underwriters. Any shares of NOCERA Common Stock excluded
or withdrawn from such underwriting shall be excluded and withdrawn from the
registration.

(h)               The covenants contained in (i) above shall survive the closing
and shall be enforceable whether or not contained in a separate agreement.

Section 3.               Closing.

(a)               Closing Date. On the terms and subject to the conditions of
this Agreement, the closing of the Merger (the “Closing”) shall be effective as
soon as all of the conditions hereof are met and any document deliveries take
place at the offices of Mountain Share Transfer, Inc on or before January 31,
2019 at 10:00 a.m. PT, or such other time, date or place as NOCERA and GSI may
otherwise agree (the “Closing Date”).

(b)               Documents to be Delivered by NOCERA. On or before the Closing,
NOCERA will deliver or cause to be delivered to GSI:

(i)                 all consents or approvals required to be obtained by NOCERA
for the purposes of completing the Merger;

(ii)              a certified copy of a resolution of the directors of NOCERA
dated as of the Closing Date appointing Jeff Cheng to the board of directors of
NOCERA;

(iii)            certified copies of such resolutions of the directors of NOCERA
as are required to be passed to authorize the execution, delivery and
implementation of this Agreement;

Section 4.               Directors and Officers of NOCERA. Effective as of the
Closing, (a) the current directors of NOCERA shall appoint Jeff Cheng as a
designee of GSI, and if necessary, shall increase the size of the board of
directors of NOCERA to create one vacancy and appoint Jeff Cheng to fill that
vacancy as a director of NOCERA and (b) the current officers of NOCERA shall
remain in their current officer positions with NOCERA, except that Jeff Cheung
shall be the Chief Executive Officer and Chairman of the Board of NOCERA after
the Closing Date.

Section 5.               GSI’s Representations and Warranties. GSI represents
and warrants to NOCERA that the statements contained in this Section are true
and correct as of the Effective Date and will be true and correct as of the
Closing Date, as set forth herein and in the disclosure schedule delivered by
GSI to NOCERA (the “GSI Schedule”), arranged in sections corresponding to the
paragraphs in this Section; the disclosure in any section or paragraph will
qualify other paragraphs in this Section to the extent that it is reasonably
apparent from a reading of the disclosure that it also qualifies or applies to
such other paragraphs.

Organization. GSI is a corporation validly existing and in good standing under
the laws of the State of Hong Kong and has all requisite power and authority and
possesses all necessary governmental approvals necessary to own, lease and
operate its properties, to carry on its business as now being conducted, to
execute and deliver this Agreement and the agreements contemplated herein, and
to consummate the transactions contemplated hereby and thereby. GSI is duly
qualified to do business and is in good standing in all jurisdictions in which
its ownership of property or the character of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have an Adverse Effect. Certified copies of the Certificate of
Incorporation of GSI, as amended to date, each as currently in effect, have been
made available to

4 

 

NOCERA, are complete and correct, and no amendments have been made thereto or
have been authorized since the date thereof. GSI is not in violation of any of
the provisions of its Certificate of Incorporation or Bylaws.

Capitalization.

GSI’s authorized capital ownership interests consists solely of 1,000,000 GSI
Shares, as of date hereof.

There are 1,000,000 GSI Shares outstanding and no other authorized or issued GSI
Shares or other measure of capital ownership of GSI. There are no agreements,
arrangements or understandings to which GSI is a party (written or oral) to
issue any other GSI Shares or other measures of capital ownership of GSI. All of
the outstanding GSI Shares were duly and validly issued and fully paid, are
non-assessable and free of preemptive rights, and were issued in compliance with
all applicable state and federal securities laws.

Except as provided in the GSI Schedule, there are no outstanding (A) options,
warrants, or other rights to purchase from GSI any GSI Shares or other measures
of capital ownership of GSI; (B) debt securities or instruments convertible into
or exchangeable for GSI Shares or other measures of capital ownership of GSI; or
(C) commitments of any kind for the issuance of additional GSI Shares or
options, warrants or other securities of GSI.

There are no options or other rights to acquire such Shares or other measures of
capital ownership and there are no preemptive rights or agreements, arrangements
or understandings to issue preemptive rights with respect to the issuance or
sale of any GSI Shares or other measures of capital ownership of GSI created by
statute, the Certificate of Incorporation or Bylaws, or any agreement or other
arrangement to which GSI is a party or to which it is bound and there are no
agreements, arrangements or understandings to which GSI is a party (written or
oral) pursuant to which GSI has the right to elect to satisfy any liability by
issuing any GSI Shares or other measures of capital ownership of GSI.

Other than the Bylaws, GSI is not a party or subject to any agreement or
understanding, and, to GSI's knowledge, there is no agreement, arrangement or
understanding between or among any persons which affects, restricts or relates
to voting, giving of written consents, distributions, allocation of profits and
losses, or transferability of Shares or other measures of capital ownership of
GSI, including any voting trust agreement or proxy.

No Subsidiaries. GSI does not own any capital stock or other equity interest in
any corporation, partnership, joint venture, or other entity.

Authorization. GSI has all requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by GSI and the consummation by GSI of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate and/or stockholder
action by GSI and no other corporate proceedings on the part of GSI and no other
stockholder vote or consent is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by GSI. This Agreement and all other
agreements and obligations entered into and undertaken in connection with the
transactions contemplated hereby to which GSI is a party constitute the valid
and legally binding obligations of GSI, enforceable

5 

 

against GSI in accordance with their respective terms, except as may be limited
by principles of equity or applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
the rights and remedies of creditors generally. The execution, delivery and
performance by GSI of this Agreement and the agreements provided for herein, and
the consummation by GSI of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
violate the provisions of the Certificate of Incorporation or Bylaws of GSI, or
(i) violate any judgment, decree, order or award of any court, governmental body
or arbitrator; (ii) conflict with or result in the breach or termination of any
term or provision of, or constitute a default under, or cause any acceleration
under, or cause the creation of any lien, charge or encumbrance upon the
properties or assets of GSI pursuant to, any indenture, mortgage, deed of trust
or other instrument or agreement to which GSI is a party or by which GSI or any
of its properties is or may be bound; or (iii) to GSI’s Knowledge, violate the
provisions of any law, rule or regulation applicable to GSI, except where such
violation would not reasonably be expected to have an Adverse Effect.

No Conflict. The execution and delivery of this Agreement by GSI does not
require any consent or approval under, result in any breach of, result in any
loss of any benefit under, or constitute a change of control or default (or an
event which with notice or lapse of time or both would become a default) under;
give to others any right of termination, vesting, amendment, acceleration or
cancellation of; or result in the creation of any lien or encumbrance on any
property or asset of GSI pursuant to; any material agreement of GSI or other
instrument or obligation of GSI.

Litigation. There is no action, suit, legal or administrative proceeding or
investigation pending or, to GSI’s Knowledge, threatened against or involving
GSI (either as a plaintiff or defendant) before any court or governmental
agency, authority, body or arbitrator. There is not in existence on the date
hereof any order, judgment or decree of any court, tribunal or agency to GSI’s
Knowledge enjoining or requiring GSI to take any action of any kind with respect
to its business, assets or properties.

Insurance. The GSI Schedule contains a listing of all current GSI insurance
policies. To GSI’s Knowledge, all current insurance policies are in full force
and effect, are in amounts of a nature that are adequate and customary for GSI’s
business, and to GSI’s Knowledge are sufficient for compliance with all legal
requirements and agreements to which it is a party or by which it is bound. All
premiums due on current policies or renewals have been paid, and there is no
material default under any of the policies.

Personal Property. GSI has good and marketable title to all of its tangible
personal property free and clear of all liens, leases, encumbrances, claims
under bailment and storage agreements, equities, conditional sales contracts,
security interests, charges, and restrictions, except for liens, if any, for
personal property taxes not due. Such property is used by GSI in the ordinary
course of its business and is sufficient for continued conduct of GSI’s business
after the Closing Date in substantially the same manner as conducted prior to
the Closing Date. Such property is in good operating condition and repair,
normal wear and tear excepted, and normal maintenance has been performed.

Intangible Property. GSI owns, or possesses, adequate licenses or other valid
rights to use all existing United States and foreign patents, trade names,
service marks, copyrights, trade secrets, and applications therefor listed in
the GSI Schedule, which are material to its business as currently conducted (the
“GSI Intellectual Property Rights”), except where the failure to have

6 

 

such GSI Intellectual Property Rights would not reasonably be expected to have
an Adverse Effect. GSI has the right and authority to use, and to continue to
use such GSI Intellectual Property Rights after the Closing Date, such property
in connection with the conduct of its business in the manner presently
conducted, and to its Knowledge such use or continuing use does not and will not
materially infringe upon or violate any rights of any other person, subject to
the outcome of the GSI Litigation.

Real Property. Except as specified on the GSI Schedule, GSI is not a party to
any material lease agreements and does not have any interests in any parcel of
real property, improved or otherwise.

Tax Matters. Within the times and in the manner prescribed by law, GSI has
filed, or will have filed, all federal, state and local tax returns and all tax
returns for other governing bodies having jurisdiction to levy taxes upon it
that are required to be filed. GSI has paid all taxes, interest, penalties,
assessments and deficiencies that have become due, including without limitation
income, franchise, real estate, and sales and withholding taxes. No examinations
of the federal, state or local tax returns of GSI are currently in progress or
threatened and no deficiencies have been asserted or to GSI’s Knowledge assessed
against GSI as a result of any audit by the Internal Revenue Service or any
state or local taxing authority and no such deficiency has been proposed or
threatened.

Books and Records. The general ledger and books of account of GSI, all minute
books of GSI, all federal, state and local income, franchise, property and other
tax returns filed by GSI, all of which have been made available to NOCERA, are
in all material respects complete and correct and have been maintained in
accordance with good business practice and in accordance with all applicable
procedures required by laws and regulations, except as would reasonably be
expected to have an Adverse Effect.

Contracts and Commitments. The GSI Schedule lists all material contracts and
agreements to which GSI is a party, whether written or oral, other than those
between GSI and NOCERA. Each such contract is a valid and binding agreement of
GSI, enforceable against GSI in accordance with its terms, is in full force and
effect and represents the material terms of the agreement between the respective
parties. GSI has materially complied with all obligations required pursuant to
such contracts to have been performed by GSI on its part and neither GSI nor, to
GSI’s Knowledge, any other party to such contract is in breach of or default in
any material respect under any such contract.

Compliance with Laws. GSI has all requisite licenses, permits and certificates,
including environmental, health and safety permits, from federal, state and
local authorities necessary to conduct its business as currently conducted and
own and operate its assets, except where the failure to have such permits would
not reasonably be expected to have an Adverse Effect. To GSI’s Knowledge, GSI is
not in violation of any federal, state or local law, regulation or ordinance
(including, without limitation, laws, regulations or ordinances relating to
building, zoning, environmental, disposal of hazardous waste, land use or
similar matters) relating to its business or its properties.

Employee Benefit Plans. Except as specified on the GSI Schedule, GSI has no (A)
employee benefit plans as defined in ERISA Section 3(3), (B) bonus, stock
option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance or other similar employee

7 

 

benefit plans, or (C) material unexpired severance agreements with any current
or former employee of NOCERA.

Indebtedness to and from Affiliates. GSI is not indebted, directly or to GSI’s
Knowledge indirectly, to any officer, director or 10% stockholder of GSI in any
amount other than for salaries for services rendered or reimbursable business
expenses, and no such person is indebted to GSI except for advances made to
employees of GSI in the ordinary course of business to meet reimbursable
business expenses.

Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by GSI and that are necessary for the execution and delivery by GSI of
this Agreement or any documents to be executed and delivered by GSI in
connection therewith have been, or prior to the Closing Date will be, obtained
and satisfied.

No Brokers. No broker or finder has acted for GSI in connection with this
Agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements, or understandings made by
or on behalf of GSI.

Disclosure. The information concerning GSI set forth in this Agreement, the
exhibits and schedules hereto, and any document, statement or certificate
furnished or to be furnished in connection herewith does not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated herein or therein or necessary to make the statements and
facts contained herein or therein, in light of the circumstances in which they
are made, not false or misleading.

Tax Treatment. Neither GSI nor, to the Knowledge of GSI, any of its Affiliates
has taken or agreed to take action that would prevent the Merger from
constituting a reorganization qualifying under the provisions of Section 368 of
the Tax Code.

Absence of Liabilities. Except as set forth on GSI’s audited balance sheet dated
__________________, 2018, GSI does not have any liability or obligation, secured
or unsecured, whether accrued, absolute, contingent, unasserted or otherwise,
that exceeds an aggregate of $10,000.

Section 6.               NOCERA’s, Acquisition Sub’s Representations and
Warranties. Each of NOCERA, Acquisition Sub represents and warrants to GSI and
the surviving corporation that the statements contained in this Section are true
and correct as of the Effective Date and will be true and correct as of the
Closing Date, as set forth herein and in the disclosure schedule delivered by
NOCERA, Acquisition Sub to GSI (the “NOCERA Schedule”), arranged in sections
corresponding to the paragraphs in this Section to the extent that it is
reasonably apparent from a reading of the disclosure that it also qualifies or
applies to such other paragraphs.

Organization.

(ii)        NOCERA is a corporation validly existing and in good standing under
the laws of the State of Nevada and has all requisite power and authority and
possesses all necessary governmental approvals necessary to own, lease and
operate its properties, to carry on its business as now being conducted, to
execute and deliver this Agreement and the agreements contemplated

8 

 

herein, and to consummate the transactions contemplated hereby and thereby.
NOCERA is duly qualified to do business and is in good standing in all
jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have an Adverse Effect. Certified
copies of its Articles of Incorporation and Bylaws, as amended to date, have
been made available to GSI, are complete and correct, and no amendments have
been made thereto or have been authorized since the date thereof. NOCERA is not
in violation of any of the provisions of its Articles of Incorporation or
Bylaws.

(iii)      Acquisition Sub is a corporation validly existing and in good
standing under the laws of the State of Nevada and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Certified copies of its Certificate of Incorporation and Bylaws have been made
available to GSI, are complete and correct, and no amendments have been made
thereto or have been authorized since the date thereof. Acquisition Sub is not
in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.

Capitalization.

NOCERA’s authorized capital stock consists of 200,000,000 shares of common
stock, and no shares of preferred stock.

There are 2,349,200 shares of common stock issued and outstanding, no shares of
preferred stock are issued and outstanding, and no shares of common stock of
NOCERA are held in the treasury of NOCERA. All of the issued and outstanding
shares of common stock of NOCERA were duly and validly issued and fully paid,
are non-assessable and free of preemptive rights, and were issued in compliance
with all applicable state and federal securities laws.

Except as provided in the NOCERA Schedule, there are no outstanding (A) options,
warrants, or other rights to purchase from NOCERA any capital stock of NOCERA or
Acquisition Sub; (B) debt securities or instruments convertible into or
exchangeable for shares of such stock; or (C) commitments of any kind for the
issuance of additional shares of capital stock or options, warrants or other
securities of NOCERA or Acquisition Sub.

NOCERA owns all of the outstanding capital stock of Acquisition Sub, free and
clear of all liens or other encumbrances.

No Subsidiaries. Except for Acquisition Sub and as provided in the NOCERA
Schedule, NOCERA does not own any capital stock or other equity interest in any
corporation, partnership, joint venture or other entity.

Authorization. Each of NOCERA and Acquisition Sub has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by NOCERA and Acquisition Sub and the
consummation by NOCERA and Acquisition Sub of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
by NOCERA or Acquisition Sub, respectively, and no other corporate proceedings
on the part of NOCERA or Acquisition Sub, respectively, and no stockholder vote

9 

 

or consent is necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by NOCERA and Acquisition Sub. This Agreement and all
other agreements and obligations entered into and undertaken in connection with
the transactions contemplated hereby to which NOCERA or Acquisition Sub is a
party constitute the valid and legally binding obligations of NOCERA and
Acquisition Sub, respectively, enforceable against NOCERA and Acquisition Sub,
respectively, in accordance with their terms, except as may be limited by
principles of equity or applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
the rights and remedies of creditors generally. The execution, delivery and
performance by NOCERA and Acquisition Sub of this Agreement and the agreements
provided for herein, and the consummation by NOCERA and Acquisition Sub of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, violate the provisions of the
Articles of Incorporation or Bylaws of NOCERA, the Certificate of Incorporation
or Bylaws of Acquisition Sub, or (i) violate any judgment, decree, order or
award of any court, governmental body or arbitrator; (ii) conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of NOCERA or
Acquisition Sub pursuant to, any indenture, mortgage, deed of trust or other
instrument or agreement to which NOCERA or Acquisition Sub is a party or by
which NOCERA Acquisition Sub or any of their respective properties is or may be
bound; or (iii) to NOCERA’s or Acquisition Sub’s ’s Knowledge, violate the
provisions of any law, rule or regulation applicable to NOCERA or Acquisition
Sub, except where such violation would not reasonably be expected to have an
Adverse Effect.

No Conflict. The execution and delivery of this Agreement by NOCERA or
Acquisition Sub does not require any consent or approval under, result in any
breach of, any loss of any benefit under or constitute a change of control or
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any right of termination, vesting, amendment,
acceleration or cancellation of, or result in the creation of any lien or
encumbrance on any property or asset of NOCERA or Acquisition Sub pursuant to
any material agreement of NOCERA or Acquisition Sub or other instrument or
obligation of NOCERA or Acquisition Sub .

Absence of Liabilities. Except as set forth on NOCERA’s balance sheet dated
Sept. 30, 2018, as set forth in NOCERA’s Form 10, Amendment # 3, as filed with
the SEC, NOCERA does not have any liability or obligation, secured or unsecured,
whether accrued, absolute, contingent, unasserted or otherwise, except the
management expenses incurred in filing its Form 10 and the negotiation of this
agreement which will be paid at closing in the form of cash in the amount of
$250,000, $175,000 of which to be disbursed by the Board to Nelson Fiorino
Holdings, LLC. at closing, and the balance of $75,000 shall be held in escrow,
pending the settlement of any tax issues relating to foreign ownership
reporting, and clearance thereof from the IRS, after which time it shall be
released to Nelson Fiorino Holdings, LLC. Acquisition Sub has no liabilities or
obligations.

Litigation. Except as specified in the NOCERA Schedule, there is no action,
suit, legal or administrative proceeding or investigation pending or, to
NOCERA’s Knowledge, threatened against or involving NOCERA or Acquisition Sub
(either as a plaintiff or defendant) before any court or governmental agency,
authority, body or arbitrator. There is not in existence on the date hereof any
order, judgment or decree of any court, tribunal or agency to NOCERA’s Knowledge

10 

 

enjoining or requiring NOCERA or Acquisition Sub to take any action of any kind
with respect to its business, assets or properties.

Tax Matters. Except as specified in the NOCERA Schedule, NOCERA has filed all
federal, state and local tax returns and all tax returns for other governing
bodies having jurisdiction to levy taxes upon it which are required to be filed.
NOCERA has paid all taxes, interest, penalties, assessments, and deficiencies
which have become due, including without limitation income, franchise, real
estate, and sales and withholding taxes. No examinations of the federal, state
or local tax returns of NOCERA are currently in progress nor threatened and no
deficiencies have been asserted or to its Knowledge assessed against NOCERA as a
result of any audit by the Internal Revenue Service or any state or local taxing
authority and no such deficiency has been proposed or threatened.

Books and Records. The general ledger and books of account of NOCERA, all minute
books of NOCERA, all federal, state and local income, franchise, property and
other tax returns filed by NOCERA, all reports and filings with the SEC by
NOCERA, all of which have been made available to GSI, are in all material
respects complete and correct and have been maintained in accordance with good
business practice and in accordance with all applicable procedures required by
laws and regulations.

Contracts and Commitments. There are no material contracts to which NOCERA is a
party other than those specified in its filings with the SEC. Neither
Acquisition Sub n is a party to any contract.

Compliance with Laws. NOCERA has all requisite licenses, permits and
certificates, including environmental, health and safety permits, from federal,
state and local authorities necessary to conduct its business as currently
conducted and own and operate its assets, except where the failure to have such
permits would not reasonably be expected to have an Adverse Effect. NOCERA is
not in violation of any federal, state or local law, regulation or ordinance
(including, without limitation, laws, regulations or ordinances relating to
building, zoning, environmental, disposal of hazardous waste, land use or
similar matters) relating to its business or its properties.

Employee Benefit Plans. Except as disclosed in its filings with the SEC, NOCERA
has no (A) employee benefit plans as defined in ERISA Section 3(3), (B) bonus,
stock option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance or other similar employee benefit plans, or (C) material
unexpired severance agreements with any current or former employee of NOCERA.
With respect to such plans, individually and in the aggregate, no event has
occurred and, to NOCERA’s Knowledge, there exists no condition or set of
circumstances in connection with which NOCERA could be subject to any liability
that is reasonably likely to have an Adverse Effect under ERISA, the Tax Code or
any other applicable law.

Indebtedness to and from Affiliates. Except as shown on the attached Schedule
6.0, as of the Closing Date, NOCERA is not indebted, directly or to its
Knowledge indirectly, to any officer, director or 10% stockholder of NOCERA in
any amount, and no such person is indebted to NOCERA except for advances made in
the ordinary course of business to meet reimbursable business expenses.

11 

 

Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by NOCERA or Acquisition Sub and that are necessary for the execution
and delivery by NOCERA or Acquisition Sub of this Agreement or any documents to
be executed and delivered by NOCERA or Acquisition Sub in connection therewith
have been obtained and satisfied.

No Brokers. No broker or finder has acted for NOCERA or Acquisition Sub in
connection with this Agreement or the transactions contemplated hereby, and no
broker or finder is entitled to any brokerage or finder’s fee or other
commissions in respect of such transactions based upon agreements, arrangements
or understandings made by or on behalf of NOCERA or Acquisition Sub.

Disclosure. The information concerning each of NOCERA or Acquisition Sub set
forth in its reports and filings with the SEC, this Agreement, the exhibits and
schedules hereto, and any document, statement or certificate furnished or to be
furnished in connection herewith (as applicable) does not and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated herein or therein or necessary to make the statements and
facts contained herein or therein, in light of the circumstances in which they
are made, not false or misleading.

SEC Filings.

Except as disclosed on the NOCERA Schedule, NOCERA has filed all forms, reports
and documents required to be filed with the SEC since it first became a public
reporting company. At the time filed or, with respect to registration statements
filed with the SEC under the Securities Act, as of the effective date thereof,
all such filings (A) complied in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as the case may be, and
(B) did not at the time they were filed (or if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated in such filings or necessary in order to make the
statements in such filings, in the light of the circumstances under which they
were made, not misleading.

Each of the financial statements (including, in each case, any related notes)
contained in NOCERA’s SEC filings complied as to form in all material respects
with the applicable rules and regulations with respect thereto, was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes to such financial statements
or, in the case of unaudited statements, as permitted by Form 10-Q of the SEC)
and fairly presented the financial position of NOCERA as of the dates and the
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which were not or are not expected to be material
in amount.

Tax Treatment. Neither NOCERA nor, to the Knowledge of NOCERA, any of its
Affiliates has taken or agreed to take action that would prevent the Merger from
constituting a reorganization qualifying under the provisions of Section 368 of
the Tax Code.

Certificates. The certificates representing the shares of NOCERA to be delivered
pursuant to this Agreement are subject to certain trading restrictions imposed
by the Securities Act and applicable state securities or “blue sky” laws.

12 

 

Investment Company. NOCERA is not, and is not an Affiliate of, and immediately
following the Closing will not have become, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 7.               Covenants of NOCERA.

Conduct of Business of NOCERA. Except as contemplated by this Agreement, during
the period from the date hereof to the Effective Time, NOCERA will conduct its
operations in the ordinary course of business consistent with past practice and,
to the extent consistent therewith, with no less diligence and effort than would
be applied in the absence of this Agreement, seek to preserve intact its current
business organization. Except as otherwise expressly provided in this Agreement
or in the NOCERA Disclosure Schedule, prior to the Effective Time, NOCERA shall
not, without the prior written consent of GSI:

amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);

authorize for issuance, issue, sell, deliver or agree or commit to issue, sell
or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including, without limitation, any stock options or stock appreciation rights;

split, combine or reclassify any shares of its capital stock, declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its capital stock, make any other actual,
constructive or deemed distribution in respect of its capital stock or otherwise
make any payments to stockholders in their capacity as such, or redeem or
otherwise acquire any of its securities;

adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of NOCERA
(other than the Merger);

(i) incur or assume any long-term or short-term debt or issue any debt
securities; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person; (iii) make any loans, advances or capital contributions to, or
investments in, any other person; (iv) pledge or otherwise encumber shares of
capital stock of NOCERA; or (v) mortgage or pledge any of its material assets,
or create or suffer to exist any material lien thereupon (other than tax Liens
for taxes not yet due);

except as contemplated in this Agreement and Asset Purchase Agreement, acquire,
sell, lease or dispose of any assets in any single transaction or series of
related transactions (other than in the ordinary course of business);

except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;

(i) acquire (by merger, consolidation, or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof or
any equity interest therein; (ii) enter into any contract or agreement other
than in the ordinary course of business consistent with past practice;
(iii) except as shown in Schedule 6.0, attached hereto, authorize any

13 

 

new capital expenditure or expenditures which, individually is in excess of
$1,000 or, in the aggregate, are in excess of $5,000;

make any tax election or settle or compromise any income tax liability material
to NOCERA;

settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have an Adverse Effect on NOCERA; or

take, or agree in writing or otherwise to take, any of the actions described in
Sections 7(a)(i) through (xi) or any action which would make any of the
representations or warranties of contained in this Agreement untrue or
incorrect.

Section 8.               Covenants of GSI.

Conduct of Business of GSI. Except as contemplated by this Agreement, including
as described in the GSI Disclosure Schedule, during the period from the date
hereof to the Effective Time, GSI will conduct its operations in the ordinary
course of business consistent with past practice and, to the extent consistent
therewith, with no less diligence and effort than would be applied in the
absence of this Agreement, seek to preserve intact its current business
organization, and keep available the service of its current officers and
employees. Without limiting the generality of the foregoing, except as otherwise
expressly provided in this Agreement or as described in the GSI Disclosure
Schedule, prior to the Effective Time, GSI shall not, without the prior written
consent of NOCERA:

adopt a plan of complete or partial liquidation, dissolution, merger
consolidation, restructuring, recapitalization or other reorganization of GSI
(other than the Merger);

(i) incur or assume any long-term or short-term debt or issue any debt
securities; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person; (iii) make any loans, advances or capital contributions to, or
investments in, any other person; (iv) pledge or otherwise encumber shares of
capital stock of GSI; or (v) mortgage or pledge any of its material assets, or
create or suffer to exist any material lien thereupon (other than tax Liens for
taxes not yet due); or

take, or agree in writing or otherwise to take, any action which would make any
of the representations or warranties of the GSI contained in this Agreement
untrue or incorrect.

Section 9.               Other Covenants and Agreements of the Parties.

a) Acquisition Sub Meeting of Stockholders. Acquisition Sub shall take all
action necessary, in accordance with the General Corporation Law of the State of
Nevada, and its Certificate of Incorporation and Bylaws, to duly call, give
notice of, convene and hold a meeting of its stockholders as promptly as
practicable, to consider and vote upon the adoption and approval of this
Agreement and the transactions contemplated hereby.

b) GSI Meeting of Shareholders. GSI shall take all action necessary, in
accordance with the General Corporation Law of the State of Nevada, and its
Certificate of Incorporation and Bylaws, to obtain written consent of at least
80% of its shareholders, in lieu of a shareholder

14 

 

meeting to approve the adoption and approval of this Agreement and the
transactions contemplated hereby.

c) NOCERA Common Stock. At the Effective Time, NOCERA shall not have issued and
outstanding more than 2,354,200 shares of NOCERA Common Stock.

d) Cash contribution to capital. GSI shall contribute to Nocera at closing, cash
in the amount of $250,000, $175,000 of which to be disbursed by the Board to
Nelson Fiorino Holdings, LLC. at closing, and the balance of $75,000 shall be
held in escrow, pending the settlement of any tax issues relating to foreign
ownership reporting, and clearance thereof from the IRS, and payment of any
costs and assessments therefrom, after which time any balance left shall be
released to Nelson Fiorino Holdings, LLC, as compensation for managing the
process.

e) Access to Information. Between the date hereof and the Effective Time, NOCERA
will give GSI and its authorized representatives reasonable access to its
facilities and to all books and records of itself, will permit GSI to make such
inspections as GSI may reasonably require and will cause its officers to furnish
GSI with such financial and operating data and other information with respect to
the business and properties of itself as GSI may from time to time reasonably
request. Each of the Parties hereto will hold and will cause its consultants and
advisers to hold in confidence g) all documents and information furnished to it
in connection with the transactions contemplated by this Agreement.

f) Additional Agreements, Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the Parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation of a Form 8-K to be filed with the SEC in
connection with this Agreement, (ii) obtaining consents of all third parties and
governmental entities necessary, proper or advisable for the consummation of the
transactions contemplated by this Agreement; and (iii) the execution of any
additional instruments necessary to consummate the transactions contemplated
hereby.

g) Press Releases. GSI and NOCERA will consult with each other before issuing
press releases, and will provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process. The Parties agree that the
initial press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.

h) Other Filings. At all times from and after the date hereto until the
Effective Time, NOCERA covenants and agrees to make all filings it is required
to make pursuant to the Exchange Act on a timely basis.

Section 10.           GSI’s Conditions to the Merger. The obligation of GSI to
effect the Merger shall be subject to the fulfillment at or prior to the Closing
Date of the following conditions, unless waived by GSI:

(a)               Each of the representations and warranties of NOCERA and
Acquisition Sub contained in this Agreement shall be true and correct as of the
date of this Agreement, except to

15 

 

the extent that any changes, circumstances, or events making such
representations and warranties not true or correct would not, individually or in
the aggregate, constitute an Adverse Effect and at the Closing each of NOCERA
and Acquisition Sub shall have delivered to GSI a certificate to that effect;

(b)               Any governmental or third party approvals required to effect
the Merger shall have been obtained;

(c)               Each of NOCERA and Acquisition Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time and at the Closing NOCERA shall have delivered to GSI a
certificate to that effect;

(d)               From the date of this Agreement through the Effective Time,
there shall not have occurred any change, circumstance or event concerning
NOCERA or Acquisition Sub that has had or could be reasonably likely to have an
Adverse Effect;

(e)               NOCERA shall have delivered to GSI a complete and accurate
NOCERA Schedule and such schedule shall have been approved by GSI;

(f)                The Asset Purchase Agreement shall have been entered into by
NOCERA and the third party;

(g)            The nominee of GSI shall have been appointed as a member of the
board of directors and as officers of NOCERA;

(h)            GSI shall have received a resolution from NOCERA’s Board of
Directors, a resolution from its Series B Preferred stockholders (if applicable)
and resolutions from its holder of NOCERA Common Stock (if applicable) approving
the Merger and authorizing the issuances of the shares of NOCERA Common Stock
hereto; and

(i)              The stockholders of Acquisition Sub and the stockholders of GSI
shall have approved the principal terms of this Agreement, the Merger and the
transactions contemplated herein in accordance with applicable law and their
Certificate of Incorporation and Bylaws.

Section 11.           NOCERA’s, Acquisition Sub’s Conditions to the Merger. The
obligations of NOCERA and Acquisition Sub to effect the Merger shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
unless waived by NOCERA:

(a)               Each of the representations and warranties of GSI contained in
this Agreement shall be true and correct as of the date of this Agreement,
except to the extent that any changes, circumstances or events making such
representations and warranties not true or correct would not, individually or in
the aggregate, constitute an Adverse Effect and at the Closing GSI shall have
delivered to NOCERA a certificate to that effect;

(b)               GSI shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Effective Time and at the Closing GSI
shall have delivered to NOCERA a certificate to that effect;

16 

 

(c)               From the date of this Agreement through the Effective Time,
there shall not have occurred any change, circumstance, or event concerning GSI
that has had or could be reasonably likely to have an Adverse Effect;

(d)               GSI shall have delivered to NOCERA a complete and accurate GSI
Schedule and such schedule shall have been approved by NOCERA;

(e)               GSI shall have delivered to NOCERA audited balance sheets of
GSI as of Sept. 30, 2018, and the related statements of operations, changes in
shareholders’ equity and cash flows for the period from inception to Sept. 30,
2018;

(f)                GSI shall have delivered to NOCERA an executed copy of the
Lock-Up Agreement, duly executed by NOCERA and each of the GSI Original Holders;
and

(g)               GSI shall provide the Employment Agreement, for Jeff Cheung,
with Options, duly executed by GSI and Jeff Cheng.

Section 12.           Indemnification of Directors and Officers. All rights to
indemnification by GSI and NOCERA existing in favor of each individual who is an
officer or director of GSI or NOCERA of the date of this Agreement (each such
individual, an “Indemnified Person”) for his acts and omissions as a director or
officer of GSI or NOCERA occurring prior to the Effective Time, as provided in
GSI’s Certificate of Incorporation or Bylaws (as in effect as of the date of
this Agreement) or NOCERA’s Articles of Incorporation or Bylaws (as in effect as
of the date of this Agreement) shall survive the Merger and shall continue in
full force and effect (to the fullest extent such rights to indemnification are
available under and are consistent with applicable law) for a period of six
years from the Closing Date.

Section 13.           Confidentiality. Each Party shall ensure that any
nonpublic information provided to it by any other Party in confidence shall be
treated as strictly confidential and that all such confidential information that
each Party or any of its respective officers, directors, employees, attorneys,
agents, investment bankers, or accountants may now possess or may hereinafter
create or obtain relating to the financial condition, results of operations,
businesses, properties, assets, liabilities, or future prospects of the other
such parties, any affiliate thereof, or any customer or supplier thereof shall
not be published, disclosed, or made accessible by any of them to any other
person at any time or used by any of them, in each case without the prior
written consent of the other Party; provided, however, that the restrictions of
this Section shall not apply (a) as may otherwise be required by law, (b) as may
be necessary or appropriate in connection with the enforcement of this
Agreement, or (c) to the extent such information was in the public domain when
received or thereafter enters the public domain other than because of
disclosures by the receiving Party. Each such Party shall, and shall cause all
of such other persons who received confidential information, from time to time
to deliver to the disclosing party all tangible evidence of such confidential
information to which the restrictions of this Section apply upon written
request.

Section 14.           Termination

(a)               This Agreement may be terminated and abandoned at any time
prior to the Effective Time of the Merger:

(i)                 by mutual written consent of NOCERA and GSI;

17 

 

(ii)              by either NOCERA or GSI if any governmental entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Merger and such order,
decree, ruling or other action shall have become final and nonappealable;

(iii)            by either NOCERA or GSI, so long as such Party is not in breach
hereunder, if the Merger shall not have been consummated on or before Jan 20,
2019 (other than as a result of the failure of the party seeking to terminate
this Agreement to perform its obligations under this Agreement required to be
performed at, or prior to, the Effective Time of the Merger, in which event such
party may not terminate this Agreement pursuant to this provision for a period
of ten days following such party’s cure of such failure); provided, however,
that if either NOCERA or GSI requests an extension of the Closing after this
date and the other Party consents in writing, then neither Party may terminate
this Agreement under this provision until the expiration of such extension
period;

(iv)             by NOCERA, if there has been a material breach of this
Agreement on the part of GSI of its obligations hereunder or if any of its
representations or warranties contained herein shall be materially inaccurate
and such breach or inaccuracy is not curable or, if curable, is not cured within
ten (10) days after written notice of such breach is given by NOCERA to GSI; or

(v)               by GSI, if there has been a material breach of this Agreement
on the part of NOCERA of its obligations hereunder or if any of its
representations or warranties contained herein shall be materially inaccurate
and such breach or inaccuracy is not curable or, if curable, is not cured within
ten (10) days after written notice of such breach is given by GSI to NOCERA.

(b)               In the event of termination of this Agreement by either GSI or
NOCERA provided in this Section 14, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of NOCERA or
GSI, other than the provisions of the last sentence of Section 13 and this
Section 14. Nothing contained in this Section 14 shall relieve any Party for any
breach of the representations, warranties, covenants or agreements set forth in
this Agreement.

Section 15.           Miscellaneous.

Survival. The representations and warranties of the Parties will terminate at
the Effective Time and only those covenants that by their terms survive the
Effective Time shall survive the Effective Time. This Section 15 shall survive
the Effective Time.

Press Releases and Public Announcements. No Party will issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Parties; provided, however, that
any Party may make any public disclosure it believes in good faith is required
by applicable law or any listing requirement or trading agreement.

No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

Notices. All notices required or permitted under this Agreement will be in
writing and will be given by certified or regular mail or by any other
reasonable means (including personal delivery, facsimile, or reputable express
courier) to the Party to receive notice at the following addresses or at such
other address as any Party may, by notice, direct:

18 

 

To NOCERA & Nocera, Inc.

Acquisition Sub: Acquisition Sub



 

With a copy to: :

 

To GSI: GSI Inc.

 

 

With a copy to: Michael A. Littman (which will not constitute notice) Attorney
at Law

 

All notices given by certified mail will be deemed as given on the delivery date
shown on the return mail receipt, and all notices given in any other manner will
be deemed as given when received.

Waiver. The rights and remedies of the Parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any Party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any right, power, or privilege
will preclude any other or further exercise of such right, power, or privilege
or the exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising from this Agreement
or the documents referred to in this Agreement can be discharged by one Party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the waiving Party, (b) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given, and
(c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

Further Assurances. The Parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other Parties
may reasonably request for the purpose of carrying out the intent of this
Agreement and of the documents referred to in this Agreement.

Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Parties,
which may be granted or withheld at the sole discretion of such other Parties.
Any unauthorized assignment is void.

Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.

19 

 

Expenses. Each Party will pay all fees and expenses (including, without
limitation, legal and accounting fees and expenses) incurred by such Party in
connection with the transactions contemplated by this Agreement.

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Georgia, without giving effect to principles of
conflicts of laws.

Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document. Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.

Entire Agreement. This Agreement, the schedules and exhibits hereto, and the
agreements and instruments to be delivered by the Parties on Closing represent
the entire understanding and agreement between the Parties and supersede all
prior oral and written and all contemporaneous oral negotiations, commitments
and understandings.

Amendment. This Agreement may be amended by the Parties hereto by action taken
by or on behalf of their respective Boards of Directors at any time prior to the
Effective Time. This Agreement may not be amended by the Parties hereto except
by execution of an instrument in writing signed on behalf of each of NOCERA,
GSI, and Acquisition Sub.

[Signature page to follow]

20 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.

 

NOCERA, INC.

 

 

 

By: /s/ Erik S. Nelson

 

Its: Chief Executive Officer

 

GSI ACQUISITION CORP.

 

 

 

By: /s/ Erik S. Nelson

Its:       President

 

 

 

 

Grand Smooth Inc Limited.

 

 

 

By: /s/ Yin-Chieh Cheng

Name:

Its:       President

 

21 

 

Schedule 1

Definitions

“Accredited Investors” has the meaning set forth in Rule 501(a) under the
Securities Act.

 

“Adverse Effect” means, with respect to each Party, any effect or change that
would have a material adverse effect on the results of operations, financial
condition, assets, properties or business of the party, taken as a whole, or on
the ability of the Party to consummate timely the transactions contemplated
hereby.

“Affiliate” has the meaning set forth in Exchange Act Rule 12b-2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Effective Time” means the time of acceptance for recording of Articles of
Merger effectuating the Merger by the Secretary of State of the State of Nevada
in accordance with the General Corporation Law of the State of Nevada (but not
earlier than the Closing Date) or at such later time that the parties hereto
shall have agreed upon and designated in such filing in accordance with
applicable law as the effective time of the Merger.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Knowledge” means the actual knowledge of the executive officers of a Party,
without independent investigation.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“SEC” means the Securities and Exchange Commission.

 

22 

 

 

Schedule 6.0

Warrants Issued & Outstanding

·Class A Warrants 650,000

·Class B Warrants 650,000.

 

Share Issuance - Upcoming

·Agreement to issue William Hall Five Thousand (5,000) shares at $0.05/share for
an aggregate price of $250.00

 

Nocera - Litigation

 

There is no known pending or threatened litigation concerning Nocera, Inc. at
this point in time.

 

Payments to be made

·Mountain Share Transfer, LLC. $ 6,623.99

·Coral Capital Partners, Inc. $10,518.18

·Coral Investment Partners, LP. $10,612.08

Total Disbursements $27,754.25

 

 




EXHIBIT “A”



 

 

 

 

THIS LOCK-UP/LEAK-OUT AGREEMENT (the "Agreement") is made and entered into as of
the 28th day of December, 2018, between Nocera, Inc., a Nevada corporation
("Nocera"), Grand Smooth Inc Ltd. (“GSI”) a Hong Corporation, and Yin-Chieh
Cheng (“Cheng”) a principal shareholder of GSI; collectively GSI and Cheng shall
be considered a shareholder of Nocera, referred to herein as the "Cheng".

 

WHEREAS, Cheng shall serve Nocera in the capacity of an Officer of the Company
and a member of the Board of Directors.

 

WHEREAS, the basic terms of the Lock-Up/Leak-Out Agreement are that Cheng will
not sell shares of Nocera’s common stock during the 1st six (6) months of
ownership, and an amount not to exceed 25% of his ownership during months seven
(7) to twenty-four (24) and 75% following month twenty-five (25).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Notwithstanding anything contained in this Agreement, a Cheng may transfer
his/her/its shares of Common Stock to his/her/its affiliates, partners in a
partnership, subsidiaries and trusts, or spouses and lineal descendants for
estate planning purposes provided that the transferee (or the legal
representative of the transferee) executes an agreement to be bound by all of
the terms and conditions of this Agreement.

 

2.Except as otherwise expressly provided herein, and except as each Cheng may be
otherwise restricted from selling shares of Common Stock, each Cheng may only
sell Common Stock subject to the following conditions for the twenty-four (24)
month period from the date of this Agreement (the "Lock-Up/Leak-Out Period"):

 

2.1Except as otherwise provided herein, all Common Stock shall be sold in
"broker's transactions" as that term is defined in Rule 144 of the Securities
and Exchange Commission during the Lock-Up/Leak-Out Period.

 

2.2The Cheng agree that they will not engage in any short selling of the Common
Stock during the Lock-Up/Leak-Out Period.

 

2.3During the Lock-Up/Leak/Out Period, Nocera shall use its best efforts to
become and maintain fully "reporting" status with the Securities and Exchange
Commission; file all reports that are required to be filed by it during such
period;

 1

 

and use its "best efforts" to ensure that the Common Stock is continually quoted
for public trading on a nationally recognized medium of no less significance
than the OTC Market, the NASDAQ Small Cap or a recognized national stock
exchange.

 

3.Lock Up / Leak Out Period. The Lock Up / Leak Out period shall allow for the
following sales of shares of Nocera, Inc.’s common stock.

 

3.1Months one (1) through six (6): No shares of Nocera may be sold.

 

3.2Months seven (7) through twenty-four (24): Cheng may sell an amount of Nocera
shares equal to twenty-five percent (25%) of his total ownership of Nocera, Inc.
shares.

 

 

4.This section has been deleted.

 

5.In the event of a tender offer to purchase all or substantially all of
Nocera's issued and outstanding securities, or a merger, consolidation or other
reorganization with or into an unaffiliated entity, and if the requisite number
of the record and beneficial owners of Nocera securities then outstanding are
voted in favor of such tender offer, merger, consolidation or reorganization,
and such tender offer, merger, consolidation or reorganization is completed,
this Agreement shall terminate as of the closing of such event and the Common
Stock restricted pursuant hereto shall be released from such restrictions.

 

6.Except as otherwise provided in this Agreement or any other agreements between
the parties, the Cheng shall be entitled to their respective beneficial rights
of ownership of the Common Stock, including the right to vote the Common Stock
for any and all purposes.

 

7.The Common Stock and per share price restrictions covered by this Agreement
shall be appropriately adjusted should Nocera make a dividend or distribution,
undergo a forward split or a reverse split or otherwise reclassify its shares of
Common Stock.

 

8.No transfer of any of the shares of Common Stock that are subject to this
Agreement shall be made in any transaction other than a "broker's transaction"
unless the transferee executes and delivers a copy of this Agreement prior to
the transfer of any stock certificate representing any of the Common Stock so
transferred.

 2

 

 

9.This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.

 

10.All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement, to Nocera, at 2030 Powers Ferry Road SE, Suite
# 212, Atlanta, GA. 30339, and to Cheng at the addresses in the Signature Page.
All notices shall be deemed to be given on the same day if delivered by hand or
on the following business day if sent by overnight delivery or the second
business day following the date of mailing.

 

11.The resale restrictions on the Common Stock set forth in this Agreement shall
be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.

 

12.Nocera or each Cheng who fails to fully adhere to the terms and conditions of
this Agreement shall be liable to every other party for any damages suffered by
any party by reason of any such breach of the terms and conditions hereof. Each
Cheng agrees that in the event of a breach of any of the terms and conditions of
this Agreement by any such Cheng, that in addition to all other remedies that
may be available in law or in equity to the non-defaulting parties, a
preliminary and permanent injunction, without bond or surety, and an order of a
court requiring such defaulting Cheng to cease and desist from violating the
terms and conditions of this Agreement and specifically requiring such Cheng to
perform his/her/its obligations hereunder is fair and reasonable by reason of
the inability of the parties to this Agreement to presently determine the type,
extent or amount of damages that Nocera or the non-defaulting Cheng may suffer
as a result of any breach or continuation thereof.

 

13.This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto.

 

14.This Agreement shall be governed by and construed in accordance with the laws
of the State of Georgia applicable to contracts entered into and to be performed
wholly within said State; and Nocera and the Cheng agree that any action based
upon this Agreement may be

 3

 

brought in the United States and state courts of Georgia only, and each submits
himself/herself/itself to the jurisdiction of such courts for all purposes
hereunder.

 

14.1Nocera shall be entitled to recover from Cheng any reasonable expenses
incurred in enforcing the performance by Cheng of any obligations arising
hereunder, including, but not limited to, reasonable attorney's fees.

 

15.In the event of default hereunder, the non-defaulting parties shall be
entitled to recover reasonable attorney's fees incurred in the enforcement of
this Agreement.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

Agreed to & Accepted Agreed to & Accepted

This 28th day of December, 2018: This 28th day of December, 2018:

 

 

 

_/s/ Erik S. Nelson_________________________________ _/s/ Yin-Chieh
Cheng_________________

Erik S. Nelson, CEO Yin-Chieh Cheng

Nocera, Inc. (an individual)

 

 

Agreed to & Accepted

This 28th day of December, 2018

On Behalf of Grand Smooth Inc Ltd.

 

 

_/s/ Cheng Yin Chieh______________________

Cheng Yin Chieh

 



 4



 

EXHIBIT “B”






 

[image_001.jpg]

1 

 

[image_002.jpg]

2 

 

[image_003.jpg]

3 

 

[image_004.jpg]

4 

 

[image_005.jpg]

5 

 

[image_006.jpg]

6 

 

[image_007.jpg]

7 

 

[image_008.jpg]

8 

 

[image_009.jpg]

9 

 

[image_010.jpg]

 

10 

